DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 14, 2020 and February 24, 2021 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on September 14, 2020.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Casati (US 10,999,788) discloses methods and apparatus for managing VPLMN configuration updates in the UE due to home PLMN configuration changes.  Casati also 
Similarly, Dao et al. (US 2018/0199398) discloses a system and methods for session management.  Dao et al. also discloses a S-NSSAI and paging policy indication (paragraph 048).  However, Dao does not expressly disclose “receive, from the master node, a paging message including an indicator indicating a service type for transmission and/or reception of the packet; and activate the application processor based on performing a radio resource connection (RRC) connection with the master node, in response to identifying that the service type included in the indicator corresponds to a predetermined service type.” as recited within independent claims 1 and 11. 
 Therefore, the Examiner allows these claims at least for the above reasons.
Claims 2-10, and 12-19 depend either directly or indirectly upon independent claims 1 and 11.  Therefore, these claims are also allowed by virtue of their dependencies. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798. The examiner can normally be reached Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/Wayne H Cai/Primary Examiner, Art Unit 2644